--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 

 
SEPARATION AGREEMENT, RELEASE AND COVENANT NOT TO SUE
 
This is a SEPARATION AGREEMENT, RELEASE AND COVENANT NOT TO SUE (this
“Agreement”) dated as of September 29, 2010, is between Christopher Loughlin,
and his heirs, assigns, and any person claiming any interest in his employment
or employment related compensation or benefits (collectively and individually
referred to as “Employee”) and Bonds.com Group, Inc., on behalf of itself, its
parent, subsidiaries and affiliates, and each of their respective directors,
officers, agents, attorneys, present and former employees, partners,
shareholders, insurers, predecessors, successors, assigns, and representatives
(collectively and individually referred to as the “Company”).
 
Employee was employed by the Company.  The Company and the Employee were parties
to an Employment Agreement dated July 7, 2009 (the “Prior Employment
Agreement”).  The Company and the Employee have agreed to end their relationship
on terms that are mutually agreeable.
 
Employee and the Company agree that Employee’s separation from the Company was
effective as of his last day of work, June 23, 2010 (the “Separation Date”).
 
The Company has already paid to Employee (a) $65,211.19 of severance
compensation (salary plus expenses and vacation), of which $27,711.19 shall be
credited to the amounts to be paid under Section 2 and $37,500 shall be credited
to the amounts to be paid under Section 3, (b) the Insurance or COBRA
reimbursement payments for the months of July, August, September 2010 set forth
in Section 3, and (c) a portion of the legal fee reimbursements referred to in
Section 27.
 
The Company will provide Employee with financial benefits and other
consideration in return for Employee’s execution of this Agreement and the
release Employee is providing under this Agreement.
 
Accordingly, in consideration of the mutual promises set forth below, the
Company and the Employee agree as follows:
 
1.            Recitals.  The parties agree that the above Recitals are true and
correct and are incorporated into this Agreement by reference.
 
2.            Severance Compensation.
 
2.1.          The Company shall pay to Employee the remaining total gross amount
of $722,288.81 (less payroll deductions and required withholding and any
outstanding advances or other amounts Company proves in writing are owed by
Employee) as severance (“the Severance Compensation”), which equals $750,000.00
minus $27,711.19 paid between June 24th to September 15th (this does not include
any defaulted payments for the month of July 2010).
 
2.2.          The Severance Compensation will be paid as follows until the
aggregate Severance Compensation is paid in full:
 


 
Page 1 of 11

--------------------------------------------------------------------------------

 


(a)           prior to the completion of the Qualified Financing (as defined
below) and/or the achievement of the First Revenue Target or Second Revenue
Target (each as defined below), $4,167 semi-monthly;
 
(b)           upon the Company’s completion of its proposed equity capital
financing in the amount at least $4,000,000 (the “Qualified Financing”) and
prior to the achievement of the First Revenue Target or Second Revenue Target,
such semi-monthly payment shall increase to $5,000 (which payment increase will
begin on the first available payroll cycle following the deposit of all net
proceeds of the Qualified Financing);
 
(c)           upon the Company’s achievement of consolidated aggregated pre-tax
profit of at least $3,000,000 (based on the Company’s consolidated, audited or
unaudited financing statements) (the “First Revenue Target”) and prior to the
achievement of the Second Revenue Target, such semi-monthly payment shall
increase to $10,416.66 (which payment increase will begin on the first available
payroll cycle following the issuance of the applicable consolidated, audited
annual financial statements); and
 
(d)           upon the Company’s achievement of consolidated aggregated pre-tax
profit of at least $10,000,000 (based on the Company’s consolidated, audited or
unaudited financing statements) (the “Second Revenue Target”), the entire unpaid
portion of the Severance Compensation shall be paid in full in a single,
lump-sum payment (which payment will be made on the first available payroll
cycle following the issuance of the applicable consolidated, audited annual
financial statements).
 
2.3.          Payment of the Severance Compensation has already commenced and
will continue in accordance with this Section 2.
 
2.4.          All severance payments shall be made via direct deposit in
accordance with the Company’s normal payroll cycle, as may be amended from time
to time without advance notice to or prior permission from Employee.  It is
Employee’s obligation to keep the Company informed as to Employee’s direct
deposit account information.
 
2.5.          In the event that the Company is found by a court of competent
jurisdiction to be in breach of this Agreement (other than breach of the
non-disparagement provision in Section 8.3 below), it shall pay Employee a lump
sum of $100,000.00 allocated as liquidated damages, plus the remaining balance
of the Severance Compensation owed under this Agreement, Employee’s attorney’s
fees and costs, and interest on each missed payment at the Florida statutory
interest rate.  The Company shall not be in default of its obligation to pay any
payment to Employee unless the Company fails, within thirty (30) days of its
receipt of a Default Notice (as defined below), to cure such payment default. 
For purposes of this Section, a “Default Notice” shall mean a written notice
(via mail or electronic mail) setting forth the amount of the claimed payment
default and its due date, and such notice is given to the Company by Employee in
the manner set forth in Section 22 below.
 
2.6.          In the event the Company is late on any payment under this
Agreement (except the COBRA/Insurance payment under Section 4) and fails to make
such payment in accordance with the terms hereof within seven (7) days of its
due date, the Company shall pay Employee $2,500.00 (per incident) when making-up
the payment due under this Agreement.  This penalty provision applies regardless
of the Default Notice procedure referenced in Section 2.5.
 


 
Page 2 of 11

--------------------------------------------------------------------------------

 


 
3.            Payment for Accrued Vacation, Expense Reimbursement, and Other
Items.  In addition to the Severance Compensation, upon the Company’s completion
of the Qualified Financing, the Company shall pay to Employee the total gross,
one-time amount of $12,500 (which equals $50,000 minus $37,500 previously
paid).  Such $12,500 shall be paid pursuant to the first available payroll cycle
following the deposit of all net proceeds of the Qualified Financing.  All such
payments shall be made via direct deposit in accordance with the Company’s
normal payroll cycle, as may be amended from time to time without advance notice
to or prior permission from Employee.  It is Employee’s obligation to keep the
Company informed as to Employee’s direct deposit account information.
 
4.           COBRA / Insurance Payments.  The Company will reimburse Employee
for Employee’s portion of his COBRA or Insurance premiums up to $1,495 per month
for the shorter of (a) 18 months from the date of this Agreement or (b) Employee
becoming eligible for health insurance benefits under any employment.  Such
reimbursement payments shall occur within fourteen (14) days of the Company’s
receipt of written proof submitted by Employee that he has made the applicable
premium payment, provided that, for Employee’s COBRA premiums for the months of
July, August and September 2010, such payments were made on or before September
2, 2010.  It is and shall remain Employee’s obligation to pay all such premiums
to the applicable carrier.  If Employee finds acceptable, equal or less
expensive insurance in lieu of insurance continuation through COBRA, then the
Company will reimburse Employee for such insurance premiums (but in no event in
an amount exceeding the amount of the Company’s COBRA reimbursement obligation
herein).  
 
5.           Series 7 Sponsorship.  To the extent permitted under applicable
Securities and Exchange Commission and Financial Industry Regulatory Association
(“FINRA”) rules and regulations, the Company shall sponsor Employee to take the
Qualification Examination for General Securities Registered Representatives
(also known as the Series 7 Examination); provided that (a) Employee must take
and pass the examination prior March 15, 2011 and the Company shall not be
required to sponsor the Employee after such date, and (b) Employee must comply
with his obligations under Section 8.7 of this Agreement.  The Employee shall be
responsible for all costs associated with taking the examination and receiving
the Series 7 qualification.
 
6.           Options.
 
6.1           The Company shall grant Employee options to purchase 5,000,000
shares of the Company’s Common Stock, with such options to: (a) be granted no
later than the earlier of the following (i) at the same time as any of Michael
Sanderson, Jeffrey Chertoff, John Ryan or George O’Krepkie is granted employee
stock options (but no later than within 5 business days of such grant), (ii) the
date two weeks after Employee demands the issuance of such options in writing,
and (iii) the date twelve (12) months after the date hereof; (b) have an
exercise price per share equal to (i) in the event the options are issued under
clause (a)(i) above, the lower of $0.375 per share and the lowest exercise price
per share in the options granted to such employee, or (ii) in the event the
options are issued under clause (a)(ii) or (a)(iii) above, $0.375 per share; (c)
to be vested in full upon the date of grant; (d) be exercisable pursuant to a
customary net or cashless exercise provision; and (e) to be otherwise pursuant
to the Company’s form of option agreement applicable to employees generally.  In
the event of any stock split or stock combination of the Company’s Common Stock
prior to the grant of the option contemplated by this Section 6.1, the number of
shares issuable upon exercise and the exercise price of such option shall be
equitably adjusted.  In the event of a reorganization, merger or consolidation
to which the Company is a party prior to the grant of the option contemplated by
this Section 6.1, such option shall be an option to purchase, upon the basis and
upon the terms and conditions contemplated hereby and in lieu of Common Stock,
the kind and number of shares of stock and/or other securities, cash or other
property which Employee would have been entitled to receive if the Employee had
held the Common Stock issuable upon exercise of such option immediately prior to
such reorganization, merger or consolidation.
 


 
Page 3 of 11

--------------------------------------------------------------------------------

 


 
6.2           The Stock Option Agreement governing Employee’s non statutory
stock option granted to him on July 7, 2009, is hereby terminated and of no
further force or effect, and such options are hereby cancelled.
 
7.           Return of All Company Property.  Employee represents and warrants
that he has returned to the Company all property of the Company in his
possession or under his control, including but not limited to all Company
records, files, equipment, supplies, keys, confidential or proprietary
information, computers, parking and/or security passes, cellular telephone,
Blackberry, and the like, including but not limited to, any electronically
stored information that is the property of the Company, including but not
limited to, any data and files Employee has stored on his home or other computer
or on a portable storage device.  Employee represents and warrants that he has
permanently and completely deleted and removed such electronically stored
information from wherever it was stored.
 
8.           Miscellaneous.
 
8.1.       Effective as of the Separation Date, Employee agrees that he shall
have no authority to and shall not enter or attempt to enter into any agreements
with third-parties on behalf of or purportedly on behalf of the
Company.  Employee shall also not represent himself as being employed by or
associated with the Company.  Employee further understands and agrees that he
will receive no further compensation or benefits as a Company employee or
otherwise due to him under his Prior Employment Agreement.
 
8.2.       If Employee is enrolled in the 401(k) plan at the time of separation
and Employee has questions regarding his 401(k) plan, he is advised to contact
the plan administrator, ADP Total Source or successor plan administrator as the
case may be.  Employee is eligible to receive matched contributions per the
Company plan through the Separation Date.
 


 
Page 4 of 11

--------------------------------------------------------------------------------

 


8.3.       Employee shall refrain from knowingly making any disparaging
statements, written or oral, in any forum or media, regarding the Company or its
executives, managers, directors, officers, employees, shareholders, affiliates,
policies, products, processes, operations, or facilities.  Both parties agree
that the damages to the Company that would result from a breach by Employee of
this non-disparagement provision are not reasonably capable of measurement.  In
the event that a Court finds Employee to have breached this non-disparagement
provision after Employee executes this Agreement, the parties agree that the
Court shall award the Company the minimum sum of $5,000.00 per occurrence as
liquidated damages or whatever damages the Company proves in Court, whichever is
greater.
 
8.4.       Michael Sanderson, Ted Knetzger, Jeffrey Chertoff and George
O’Krepkie (“the Company Executives”) shall refrain from knowingly making any
disparaging statements, written or oral, in any forum or media, regarding
Employee or his performance as an Employee of the Company; provided that, it
shall not be considered a breach of this section for any of the Company
Executives to make disparaging statements to each other about Employee and/or
his performance in their capacity in operating the business.  Both parties agree
that the damages to Employee that would result from a breach by the Company
Executives of this non-disparagement provision are not reasonably capable of
measurement.  In the event that a Court finds the Company Executives to have
breached this non-disparagement provision after Employee executes this
Agreement, the parties agree that the Court shall award Employee the minimum sum
of $5,000.00 per occurrence as liquidated damages or whatever damages Employee
proves in Court, whichever is greater.
 
8.5.       Employee represents and warrants to the Company that, except as
disclosed in the Company’s filings with the Securities and Exchange Commission
or as otherwise disclosed in writing to the Company’s current Chief Financial
Officer, he has no knowledge of (a) any act or omission by Employee or any other
officer or employee of the Company that constitutes a material violation of any
law, rule or regulation (including FINRA rules and regulations) applicable to
the Company or its subsidiaries, (b) any other compliance issue that has the
potential of exposing the Company to any material federal, state, local or FINRA
fine or penalty, or (c) any fraud, theft or material dishonesty with respect to
the Company, its directors, officers, shareholders, subsidiaries, customers or
vendors by Employee or any other officer or employee of the Company.
 
8.6.       Employee further acknowledges that he is not aware of any unreported
work related illness or injury that he has suffered that would entitle his to
Workers’ Compensation benefits.
 
8.7.       After the Separation Date, Employee shall make himself available to
the extent reasonably required by the Company up to a maximum of ten hours per
month for the purpose of (a) transitioning his duties, responsibilities, and any
tasks or projects in which he was involved during his employment and (b) and
assisting with the sales and marketing of the Company’s products and services
(reporting to the Company’s supervisory (Series 24) employee in the Boca Raton
office). Such services will be performed solely in a consultant, independent
contractor capacity. The Company will not be required to pay Employee for any
such work performed for one year after the date of this Agreement, but shall pay
all necessary and reasonable travel and lodging expenses associated with such
work.  All reimbursements made in conjunction with the foregoing are subject to
Employee timely providing adequate written proof of expenses and time (as
applicable) spent.
 


 
Page 5 of 11

--------------------------------------------------------------------------------

 


 
8.8.          In the event Employee’s testimony or court appearance is required
concerning any litigation the Company is now or may be involved in, or, if in
the Company’s opinion, his appearance or testimony would be beneficial to the
Company’s position, Employee agrees to make himself reasonably available to the
Company and its counsel.
 
8.9.          Employee agrees that he will preserve the confidentiality of this
Agreement and not discuss or disclose its existence, substance, or contents to
anyone except his attorney, his immediate family or as compelled or authorized
by law; provided that such persons also maintain strict confidentiality as
stated above, and any confidentiality breaches by such persons shall be
considered breaches by the Employee.
 
9.           Release and Covenant Not to Sue.
 
9.1.             Employee’s Release of Company.  Employee, for himself and his
heirs, successors, and assigns, and anyone claiming by or through them
(collectively, the “Releasing Parties”), irrevocably and unconditionally
releases, waives, and forever discharges Bonds.com Group, Inc., Bonds.com
Holdings, Inc., Bonds.com, Inc., each of their respective parent, subsidiaries
and affiliates, and each of their and their respective parents’, subsidiaries’,
and affiliates’ respective directors, officers, agents, attorneys, present and
former employees, partners, investors, shareholders, insurers, predecessors,
successors, assigns, and representatives, from any and all actual or potential
claims, complaints, liabilities, obligations, promises, actions, causes of
action, liabilities, agreements, damages, costs, debts, and expenses of any
kind, whether known or unknown, that the Releasing Parties have ever had or now
have from the beginning of time through the date Employee executes this
Agreement (collectively, the “Released Claims”).  Without limitation, the
Released Claims include all claims arising out of, related to or connected with
his employment, the termination of his employment, or the payment of wages,
salary, or any other benefit Employee received or claims he should have received
in connection with his employment, all claims under Title VII of the Civil
Rights Act of 1964, as amended; (42 U.S. C. § 2000e, et seq.); the Civil Rights
Acts of 1866, 1871 and 1991, all as amended; 42 U.S.C. § 1981; the Family and
Medical Leave Act of 1993, as amended (29 U.S.C. § 2601, et seq.); the Americans
With Disabilities Act, as amended (42 U.S.C. § 12101, et seq.); the
Rehabilitation Act of 1973, as amended (29 U.S.C. § 793-94); the Fair Labor
Standards Act, as amended (29 U.S.C. § 201, et. seq.); the Equal Pay Act of
1963, as amended (29 U.S.C. § 206); the Employee Retirement Income Security Act,
as amended (29 U.S.C. § 1001, et seq.); the Consolidated Omnibus Budget
Reconciliation Act of 1985 (29 U.S.C. § 1161, et seq.); the Age Discrimination
in Employment Act (29 U.S.C. § 621 et seq.); the Older Workers Benefit
Protection Act of 1990 (29 U.S.C. § 623); the National Labor Relations Act
 


 
Page 6 of 11

--------------------------------------------------------------------------------

 


(NLRA); the Occupational Safety and Health Act (OSHA); and any other federal or
state whistle-blower statute or regulation; Chapter 760 of the Florida Civil
Rights Act of 1992, as amended; any provision of Chapters 250, 440, 443, 447,
448, and 760 of Florida Statutes; the Florida General Labor Regulations, as
amended; any law, rule or regulation of the State of New York, including but not
limited to, the New York Human Rights Law; any other state law, rule or
regulation of any other state; any local ordinance; workers' compensation
statutes; unemployment compensation laws; and any other federal, state or local
statute, rule, regulation or ordinance; any obligations under, arising out of,
or related to the Prior Employment Agreement, any prior versions of this
Agreement, or any other actual or quasi-contracts, including but not limited to,
salary payments, bonus payments, vacation, sick, or other forms of employee
leave or time off, benefits, stock, or stock options (subject to the provisions
in Section 6 of this Agreement); common law claims, including but not limited to
claims of intentional or negligent infliction of emotional distress, negligent
hiring, retention, training or supervision, defamation, invasion of privacy,
breach of a covenant of good faith and fair dealing, breach of fiduciary duty,
breach of express or implied contract, promissory estoppel, negligence or
wrongful termination of employment; any claims for or to past or future unpaid
salary, commissions, bonuses, incentive payments, expense reimbursements, health
care benefits, life insurance, disability insurance and any other income or
benefits the Releasing Parties received or claim they should receive; and all
other claims of any kind, including but not limited to any claims for attorneys’
fees.
 
9.2.       The Releasing Parties covenant not to sue any Released Party for any
Released Claim.  The Releasing Parties warrant that they have not filed any
complaint, claim or charge against a Released Party with any local, state or
federal agency or court.  The Releasing Parties agree that, if any such agency
or court assumes the prosecution or jurisdiction of any complaint or charge
against a Released Party, the Releasing Parties will immediately dismiss the
complaint or charge and/or will immediately request such agency or court to
dismiss and withdraw from the matter, and the Releasing Parties will not support
the effort of anyone else or any entity that might file an action against a
Released Party.  In the event the Releasing Parties fail or refuse to undertake
these obligations, the Releasing Parties agree that this Agreement shall operate
to effectuate his/their dismissal or withdrawal of such complaint, charge or
claim and that the Releasing Parties will forward to the Released Party any
monies the Releasing Parties receive from such complaint, charge or claim.
 
9.3.            The Releasing Parties have not assigned or otherwise transferred
any interest in any Released Claim.  The Releasing Parties shall not commence,
join in, or in any manner seek relief through any suit arising out of, based
upon, or relating to any Released Claim.
 
9.4.            If any provision of this release is held invalid, unenforceable
or void to any extent by a court of competent jurisdiction, the provision shall
be modified, if possible, by reducing its duration and scope to allow
enforcement of the maximum permissible duration and scope.
 
9.5.             Company’s Release of Employee.  The Company, for itself and for
its successors and assigns, irrevocably and unconditionally releases, waives,
and forever discharges Employee from any and all actual or potential claims,
complaints, liabilities, obligations, promises, actions, causes of action,
liabilities, agreements, damages, costs, debts, and expenses of any kind,
whether known or unknown, that the Releasing Parties have ever had or now have
from the beginning of time through the date the Company executes this Agreement;
provided however that such release does not include any claims related to or
arising out of any covenants contained in this Agreement.  For purposes of this
Section 9.5, Sections 9.2, 9.3, and 9.4 apply with equal force and effect to
Employee and the Company.
 


 
Page 7 of 11

--------------------------------------------------------------------------------

 


 
10.           Review of this Agreement.
 
10.1.          Employee acknowledges that he has read each section of this
Agreement, that the Agreement is written in a manner calculated to be understood
by him, and that Employee in fact understands his rights and obligations under
it, including the fact that he is waiving and releasing his rights to sue the
Company pursuant to Section 9 of this Agreement.
 
10.2.          Employee acknowledges that the money being paid pursuant to this
Agreement and any other consideration is in excess of all monies or anything
else of value owed to him.
 
10.3.          Employee acknowledges and agrees that he is advised by the
Company to obtain, and has had the opportunity to obtain, advice of legal
counsel and tax advisors of his choosing with respect to the terms and
provisions of this Agreement, the compensation and benefits to be received by
him hereunder and the tax consequences thereof to him.
 
11.           Governing Law; Venue; Dispute Resolution.  This Agreement has been
delivered in the State of Florida and shall be governed by and construed in
accordance with the laws of the State of Florida.  Any action based upon or
arising out of this Agreement shall lie exclusively in the federal or state
courts located in New York County, New York.  Employee does not agree to waive
his right to have any issue resolved by a jury and cede to the Court all matters
of law and fact for resolution.  This Agreement shall not be construed to waive
any right of removal that may apply to any action filed in any court by either
Party.
 
12.           Entire Agreement; Modification.  The Prior Employment Agreement,
including but not limited to, the restrictive covenants in Section 7, 9, and 10
of the Prior Employment Agreement, is hereby terminated and of no further force
or effect.  This Agreement represents the entire agreement of the parties with
respect to the subject matters addressed herein and may not be modified or
amended except upon a written agreement signed by both parties.
 
13.           No Fraud.  The parties agree that no inducements, statements or
representations have been made that are not set forth in this Agreement and that
they did not rely on any inducements, statements or representations not set
forth herein.
 
14.           Binding Effect.  This Agreement shall be binding upon the parties
and their respective heirs, devisees, legal representatives, personal
representatives, successors, and assigns.
 


 
Page 8 of 11

--------------------------------------------------------------------------------

 


15.           Counterparts and Originals.  The parties may execute this
Agreement in counterparts.  Each executed counterpart shall be deemed an
original, and all of them together shall constitute one document.
 
16.           Successors and Assigns.  This Agreement is not assignable by any
party without the prior written consent of the other parties, and any attempted
assignment without the prior written consent of the other parties shall be
invalid and unenforceable against the other parties.  This Agreement is binding
upon, and inures to the benefit of, the respective heirs, authorized assignees,
successors and personal representatives of the parties.
 
17.           Titles and Headings.  The titles and headings of the various
sections of this Agreement are intended solely for convenience of reference and
are not intended to explain, modify or place any interpretation upon any of the
provisions of this Agreement.
 
18.           Severability.  If any term or provision of this Agreement is
determined to be illegal or unenforceable, to the extent possible, such term or
provision shall be severed from this Agreement and all other terms and
provisions shall be remain in full force and effect.
 
19.           Gender and Number.  As used in this Agreement, the masculine,
feminine or neuter gender, and the singular or plural number, shall each include
the others whenever the context so requires.
 
20.           Interpretation.  The language used in this Agreement shall not be
construed in favor of or against any of the parties, but shall be construed as
if all parties participated jointly in the preparation of this Agreement.  The
language used in this Agreement shall be deemed to be the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against any party.
 
21.           Legal Fees and Costs.  In any litigation that arises from this
Agreement, the prevailing party (or parties) may recover its legal fees and
costs from the non-prevailing party (or parties).


22.           Notices.  Except as otherwise specified in this Agreement, every
demand, notice, consent, or approval required or permitted to be given by a
party under this Agreement will be valid only if it is (a) in writing, (b)
delivered personally or by telecopy, commercial courier, or first class, postage
prepaid, United States mail (whether or not certified or registered and
regardless of whether a return receipt is requested or received by the sender),
and (c) addressed by the sender to the intended recipient as follows:


 
Page 9 of 11

--------------------------------------------------------------------------------

 


If to the Company, to:


 
Bonds.com Group, Inc.

 
529 5th Avenue, 8th Floor

 
New York, New York 10017

 
Fax: (212) 946-3999

 
Attention: Chief Executive Officer



 
If to Employee, to Employee’s last known address on Company’s personal records
or to such other name or address as any designated recipient shall specify by
notice to the other designated recipients in the manner specified in the
Employment Agreement.
 


Or such other address as the intended recipient may designate by written notice
given to every other party to this Agreement in the manner provided in this
Section.  Each party to this Agreement shall promptly notify every other party
of any change in its mailing address.


23.           Tax Considerations. The Company and the Employee make no
representations of any character regarding the character of the Severance
Compensation or any of its components for purposes of local, state or federal
tax purposes, including income tax.  Each party to this Agreement is responsible
for his/its own tax obligations.


24.           Withholding. The Company shall have the right to deduct from any
payment made under this Agreement any amount deemed necessary by the Company in
order to permit the Company to satisfy its past, present or future
obligations for any federal, state or local income, employment or other tax
withholding or other customary withholding with respect to the amounts payable
under this Agreement.


25.           Payment Obligations.  The parties acknowledge and agree that only
Bonds.com Group, Inc., its parent, subsidiaries and affiliates (except
Bonds.com, Inc.) have any payment obligations under Sections 2, 3, 4, 5, 6, and
27 of this Agreement.


26.           Necessary Action.  At all times after the execution of this
Agreement, each party hereto agrees to take or cause to be taken all such
necessary action including, without limitation, the execution and delivery of
such further instruments and documents, as may be reasonably requested by any
party for such purposes or otherwise necessary to complete or perfect the
transaction contemplated hereby.


27.           Attorney’s Fees Reimbursement.  The Company shall reimburse
Employee all reasonable legal fees Employee has paid with respect to the
negotiation and preparation of this Agreement and his separation from employment
with the Company up to a maximum of $7,500.00 and contingent upon Employee’s
submitting written documentation of invoicing. At the Employee’s discretion, the
Company will pay the Employee or his counsel directly (based sufficient to prove
that Employee has paid such fees to his legal counsel).  The Company shall pay
such fees by check made payable to Christopher Loughlin or ‘named’ legal counsel
within fifteen (15) days of the Company’s receipt of such supporting
documentation.




PLEASE READ CAREFULLY.  THIS GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


 
Page 10 of 11

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.
 
Executed this 29th day of September, 2010.





   
/s/ Christopher Loughlin
WITNESS
 
Christopher Loughlin







Executed this 29th day of September, 2010.





 
Bonds.com Group, Inc.
         
By:
/s/ Michael O. Sanderson
WITNESS
Title:
CEO



 
 
Page 11 of 11
 